DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 10/20/2022.  Claim 8 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9 – 10, 13, 16, 19, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073). 

Claim 1, iRobot discloses a method for operating a battery operated wheeled device actuated with electric motors, comprising: 
capturing, by a primary sensor coupled to the wheeled device, primary sensor data indicative of a plurality of radial distances from the primary sensor to objects within a maximum range of the primary sensor as the robot performs work within an environment [see at least sensor 450 and Figs 5A, 18A and 18B, 24, p0120-p0123; p0190 - 0192 - the imaging sensor 450 is a three-dimensional light detection and ranging sensor (e.g., Flash LIDAR). LIDAR uses ultraviolet, visible, or near infrared light to image objects and can be used with a wide range of targets, including non-metallic objects, rocks, rain, chemical compounds, aerosols, clouds and even single molecules];

transforming, by a processor of the wheeled device, the plurality of radial distances from a perspective of the primary sensor to a perspective of the wheeled device based on a physical position of the primary sensor relative to a body of the wheeled device [see at least Fig 25A, 25B and p0237 – 0242; the behavior system 510a includes an obstacle detection/obstacle avoidance (ODOA) behavior 600a for determining responsive robot actions based on obstacles perceived by the sensor (e.g., turn away; turn around; stop before the obstacle, etc.). A person follow behavior 600b may be configured to cause the drive system 200 to follow a particular person based on sensor signals of the sensor system 400 (providing a local sensory perception). A speed behavior 600c (e.g., a behavioral routine executable on a processor) may be configured to adjust the speed setting of the robot 100 and a heading behavior 600d may be configured to alter the heading setting of the robot 100];

generating, by the processor, a partial map of visible areas of the environment in real-time at a first position of the wheeled device based on the primary sensor data and at least some secondary sensor data [see at least p0155, p0161 - the laser scanner 440 scans an area about the robot 100 and the controller 500, using signals received from the laser scanner 440, creates an environment map or object map of the scanned area. The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance. Moreover, the controller 500 may use sensory inputs from other sensors of the sensor system 400 for creating object map and/or for navigation; the 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene; Here the Examiner uses the mapping of just the objects is a scanned area as a partial map]; wherein:

the processor iteratively completes a full map of the environment based on new
sensor data captured by sensors as the wheeled device performs work within the
environment and new areas become visible to the sensors; and executing, by the wheeled device, a movement path to a second position [see at least Fig 17A, 17B –p0161, p0208; The controller 500 may use detection signals from the imaging sensor 450 and the flash ladar and/or a rotating scanner to identify objects 12, determine a distance of objects 12 from the robot 100, construct a 3D map of surfaces of objects 12, and/or construct or update an occupancy map 1700; The 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene];

and identifying, by the processor, a room in the partial map or the full map based on at least one of the primary sensor data and the secondary sensor data [see at least p0161, p0169, p0173 - the 3-D image sensors 450 may obtain images containing depth and brightness data from a scene about the robot 100 (e.g., a sensor view portion of a room or work area) that contains one or more objects.
Referring to FIG. 11, in some implementations, the 3-D imaging sensor 450 includes a light source 1172 that emits light onto a scene 10, such as the area around the robot 100 (e.g., a room). The imaging sensor 450 may also include an imager 1174 (e.g., an array of light-sensitive pixels 1174p) which captures reflected light from the scene 10, including reflected light that originated from the light source 1172 (e.g., as a scene depth image). In some implementations, the sensor system 400 detects multiple objects 12 within the scene 10 about the robot 100 and the controller 500 tracks the positions of each of the detected objects 12. The controller 500 may create an occupancy map of objects 12 in an area about the robot 100, such as the bounded area of a room. The controller 500 may use the image depth data of the sensor system 400 to match a scene 10 with a portion of the occupancy map and update the occupancy map with the location of tracked objects 12].

iRobot does not specifically teach the partial map is a bird’s eye view of the environment.
However, Xie discloses systems and methods for managing workflows and tasks to generate and update High-Definition (HD) maps for autonomous vehicles [see 0001].
Further, the data management platform 152 and/or other downstream systems (e.g., HD base layer services 222, mapping operations services 224, etc.) can process raw sensor data captured by the data sources 202 and/or preprocessed data generated by the data sources.  The system diagram 200 can continue with the HD base layer services 222 receiving sensor data (and/or preprocessed data) from the data management platform 152 and generating base representations of AV geospatial data. In some embodiments, the base representations can comprise HD map tiles. The HD base layer services 222 can acquire LIDAR surface reflective intensity data at a particular range, and transform the data by a top-view or bird's eye view orthographic projection in which a row and column can represent an x-y geographic position and a cell value can represent the intensity of surface reflectance at that position [see Figs 3A and 3B, p0048 – p0049].
Therefore, it would have been obvious to modify iRobot to include the partial map is a bird’s eye view of the environment, as taught by Xie, in order to generate the creation of geospatial data suitable for consumption by AVs, such as due to constraints with respect to data dimensionality, precision, distribution, and scale.

Neither iRobt nor Xie specifically disclose wherein the wheeled device comprises a single microcontroller simultaneously executing at least a simultaneous localization and mapping task, a path planning task, an obstacle avoidance task, a coverage tracker task, a control task, and a cleaning operation task by time-sharing computational resources of the single microcontroller.
However, Zhang discloses a plurality of autonomous control processes, with each controlling one or more components of the cluster tool, is used to radically simplify the overall system software. Each control process is responsible for the actions of only a subset of components in the cluster tool. For example, in one embodiment, a separate control process is used to control each automated component in the cluster tool. However, other embodiments in which a control process controls a plurality of components is also contemplated. As shown in FIG. 5, each control process is a separate software process 510, executing on a common computing device 520. In other words, each control process (control task) is a software program, which operates completely independently from the other software programs on the common computing device. In one embodiment, the computing platform is a single processor system executes a time-sharing operating system 530. In that case, these various control processes 510 are each separate processes scheduled by that operating system 530 [see at least p0010, p0061 and Fig 5]
Therefore, it would have been obvious to include, wherein the wheeled device comprises a single microcontroller simultaneously executing at least a simultaneous localization and mapping task, a path planning task, an obstacle avoidance task, a coverage tracker task, a control task, and a cleaning operation task by time-sharing computational resources of the single microcontroller, providing a time-sharing model which can revolutionize computing because they allowed multiple processes to run on the same processor at the same time while maintaining the “illusion” (from the perspective of each individual process) that the process was the only one running on the machine.






Claim 3, iRobot discloses the method of claim 1, further comprising: aligning, by the processor, newly captured sensor data with an iteration of the partial map based on the secondary sensor data, wherein [see p0155 - the laser scanner 440 scans an area about the robot 100 and the controller 500, using signals received from the laser scanner 440, creates an environment map or object map of the scanned area. The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance. Moreover, the controller 500 may use sensory inputs from other sensors of the sensor system 400 for creating object map and/or for navigation]; 
the secondary sensor data comprises at least one of: IMU sensor data, gyroscope data, optical tracking sensor data, and wheel encoder data; and the secondary sensor data is indicative of movement of the wheeled device [see at least p0113, p0120 -the imaging sensor 450 includes one or more triangulation ranging sensors; 450a, 450b, such as a position sensitive device. A position sensitive device and/or position sensitive detector (PSD) is an optical position sensor (OPS), that can measure a position of a light spot in one or two-dimensions on a sensor surface. During fast travel, the robot 100 may use the first imaging sensor 450a, which is aimed downward slightly to increase a total or combined field of view of both the first and second imaging sensors 450a, 450b, and to give sufficient time for the robot 100 to avoid an obstacle (since higher speeds generally mean less time to react to obstacles)].


Claim 5, iRobot as modified discloses the method of claim 1, further comprising: 
aligning and integrating, by the processor, newly captured primary sensor data captured from consecutive positions of the wheeled device with previously captured primary sensor data captured from previous positions of the wheeled device at overlapping points between the newly captured primary sensor data and the previously captured primary sensor data [see at least Fig 6E, the captured separate three dimensional volumetric point clouds may be of overlapping or non-overlapping sub-volumes or fields of view 452a-c within the observed volume of space S. Moreover, the imaging axes 455a-c of the imaging sensors 450a-c may be angled with respect to a plane P normal to the collar axis C to observe separate sub-volumes 452 of the observed volume of space S]; 
and generating, by the processor, new iterations of the partial map as the wheeled device traverses into new and undiscovered areas of the environment, wherein each new iteration of the partial map defines more areas of the environment than a previous iteration of the partial map based on at least the integration of the newly captured primary sensor data into each new iteration of the partial map [see at least Fig 17A, 17B –p0161, p0208; The controller 500 may use detection signals from the imaging sensor 450 and the flash ladar and/or a rotating scanner to identify objects 12, determine a distance of objects 12 from the robot 100, construct a 3D map of surfaces of objects 12, and/or construct or update an occupancy map 1700; The 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene];


Claim 9, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein a scheduler assigns a time slice of the single microcontroller to each of the simultaneous localization and mapping task, the path planning task, the obstacle avoidance task, the coverage tracker task, the control task, and the cleaning operation task according to an importance value assigned to each task.
However, Xie discloses systems and methods for managing workflows and tasks to generate and update High-Definition (HD) maps for autonomous vehicles; For instance, the AVs can use sensor fusion and/or Simultaneous Localization and Mapping (SLAM) techniques for determining position information [see p0001 and p0047].
Further,  Xie discloses in addition to generating (406) the tasks 600A-H, the task management back end services 226 can determine the order by which the tasks can be assigned to map editors upon request. For example, the task management back end services 226 can assign tasks to match a specific project and/or vertical, schedule higher priority tasks before lower priority tasks, ensure that the tasks are non-blocking, and prevent duplicate assignment of tasks [see at least p0055 – p0061].
Therefore, it would have been obvious to modify iRobot to include a scheduler assigns a time slice of the single microcontroller to each of the simultaneous localization and mapping task, the path planning task, the obstacle avoidance task, the coverage tracker task, the control task, and the cleaning operation task according to an importance value assigned to each task, as taught by Xie, in order to determine which mapping tasks can be assigned or queued. Thus, multiple mapping tasks can be associated with the same project, section, and vertical but may have different stage numbers—a mapping task with a lower stage number may require completion before mapping tasks with higher stage numbers can be assigned.

Claim 10, iRobot as modified discloses the method of claim 9, but does not specifically disclose wherein: the scheduler preempts lower priority tasks with higher priority tasks; the scheduler preempts all tasks by an interrupt service request when invoked; and the scheduler runs a routine associated with the interrupt service request.
However, Xie discloses in addition to generating (406) the tasks 600A-H, the task management back end services 226 can determine the order by which the tasks can be assigned to map editors upon request. For example, the task management back end services 226 can assign tasks to match a specific project and/or vertical, schedule higher priority tasks before lower priority tasks, ensure that the tasks are non-blocking, and prevent duplicate assignment of tasks; While several tasks that all pertain to the same minisection ID can be ready for assignment, only one of those tasks can be worked on at the same time. As such, when task management back end services 226 determines (714) that another task is being performed on the same minisection ID, the selected task can be marked as blocked (716) and the method can return to 706 to select the task with the next highest priority [see at least p0055 – p0061, p0080 and Fig 7].
Therefore, it would have been obvious to modify iRobot to include the scheduler preempts lower priority tasks with higher priority tasks; the scheduler preempts all tasks by an interrupt service request when invoked; and the scheduler runs a routine associated with the interrupt service request as taught by Xie, in order to determine which mapping tasks can be assigned or queued. Thus, multiple mapping tasks can be associated with the same project, section, and vertical but may have different stage numbers—a mapping task with a lower stage number may require completion before mapping tasks with higher stage numbers can be assigned.


Claim 13, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: storing, in at least one of a memory accessible to the processor during a subsequent operational session and the cloud, the partial map or the full map; 
pairing, by a wireless card coupled with a single microcontroller of the wheeled device, an application of a smart phone device with the processor of the wheeled device via the internet or a local network; transmitting, by the processor, iterations of the partial map to the application of the smart phone device; and displaying, by the application, the iterations of the partial map on a screen of the smart phone device.   
However, Xie discloses the AV operational database 124 can store raw AV data generated by the sensor systems 104-108 and other components of the AV 102 and/or data received by the AV 102 from remote systems (e.g., the data center 150, the client computing device 170, etc.). In some embodiments, the raw AV data can include HD LIDAR point cloud data, image data, RADAR data, GPS data, and other sensor data that the data center 150 can use for creating or updating AV geospatial data as discussed further below with respect to FIG. 2 and elsewhere in the present disclosure.  The data center 150 can be a private cloud (e.g., an enterprise network, a co-location provider network, etc.), a public cloud (e.g., an Infrastructure as a Service (IaaS) network, a Platform as a Service (PaaS) network, a Software as a Service (SaaS) network, or other Cloud Service Provider (CSP) network), a hybrid cloud, a multi-cloud, and so forth. 
FIG. 5 illustrates an example graphical user interface for implementing the task management front end services 212. In particular, FIG. 5 shows an example of a graphical user interface 500 displayed within a web browser connected through a WAN connection (e.g., the Internet, a private WAN, a mobile or cellular network, etc.). Although a web-based interface is shown in this example and other examples, one of ordinary skill in the art will appreciate that other embodiments may deploy other types of interfaces, including native client applications (e.g., a desktop application, a mobile “app”, etc.) [see at least p0037 – p0057].  The Examiner uses Fig 5 to show that any data (mapping, full map or partial) can be displayed to a user. 
Therefore, it would have been obvious to modify iRobot to include storing, in at least one of a memory accessible to the processor during a subsequent operational session and the cloud, the partial map or the full map; pairing, by a wireless card coupled with a single microcontroller of the wheeled device, an application of a smart phone device with the processor of the wheeled device via the internet or a local network; transmitting, by the processor, iterations of the partial map to the application of the smart phone device; and displaying, by the application, the iterations of the partial map on a screen of the smart phone device, as taught by Xie, in order to provide mapping data previously known and updated to a user in an easy and efficient manner.



Claim 16, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising:
executing, by the processor, a simultaneous localization and mapping task that is bound by one of a hard time constraint, a firm time constraint, or a soft time constraint of real-time computing.
However, Xie discloses the system diagram 200 first shows raw data captured by data sources 202, which can include one or more vehicles, AVs, satellites, UAVs, standalone sensors, third party databases, and/or other sources of geospatial data. As discussed, AVs can include one or more IMUs, cameras, LIDAR systems, RADAR systems, GPS receivers, ultrasonic sensors, odometers, and so on; the AVs can use sensor fusion and/or Simultaneous Localization and Mapping (SLAM) techniques for determining position information. The mapping and localization stack 114 can determine the AV's position and orientation (pose) using different methods from multiple systems (e.g., GPS, IMUs, cameras, LIDAR, RADAR, ultrasonic sensors, the HD geospatial database 122, etc.). For example, in some embodiments, the AV 102 can compare sensor data captured in real-time by the sensor systems 104-108 to data in the HD geospatial database 122 to determine its precise (e.g., accurate to the order of a few centimeters or less) position and orientation [see at least p0031, p0047].
Therefore, it would have been obvious to modify iRobot to include executing, by the processor, a simultaneous localization and mapping task that is bound by one of a hard time constraint, a firm time constraint, or a soft time constraint of real-time computing, as taught by Xie, in order to generate the creation of geospatial data suitable for consumption by AVs, such as due to constraints with respect to data dimensionality, precision, distribution, and scale.

Claim 19, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein sensor data captured by sensors of the wheeled device are obtained and processed on the single microcontroller of the wheeled device executing simultaneous localization and mapping tasks.
However, Zhang discloses in FIG. 5, each control process is a separate software process 510, executing on a common computing device 520. In other words, each control process (control task) is a software program, which operates completely independently from the other software programs on the common computing device. In one embodiment, the computing platform is a single processor system executes a time-sharing operating system 530. In that case, these various control processes 510 are each separate processes scheduled by that operating system 530 [see at least p0010, p0061 and Fig 5]
Therefore, it would have been obvious to include, wherein sensor data captured by sensors of the wheeled device are obtained and processed on the single microcontroller of the wheeled device executing simultaneous localization and mapping tasks, providing a time-sharing model which can revolutionize computing because they allowed multiple processes to run on the same processor at the same time while maintaining the “illusion” (from the perspective of each individual process) that the process was the only one running on the machine.
 



Therefore, it would have been obvious to modify iRobot to include wherein sensor data captured by sensors of the wheeled device are obtained and processed on a single microcontroller of the wheeled device executing simultaneous localization and mapping tasks as taught by Xie, 

Claim 30, iRobot discloses a battery operated wheeled device, comprising: a chassis; a set of wheels; a plurality of sensors; a processor; and a tangible, non-transitory, machine readable medium storing instructions [see at least Fig 1, p0254],
that when executed by the processor effectuates:
capturing, by a primary sensor coupled to the wheeled device, primary sensor data indicative of a plurality of radial distances from the primary sensor to objects within a maximum range of the primary sensor as the robot performs work within an environment [see at least sensor 450 and Figs 5A, 18A and 18B, 24, p0120-p0123; p0190 - 0192 - the imaging sensor 450 is a three-dimensional light detection and ranging sensor (e.g., Flash LIDAR). LIDAR uses ultraviolet, visible, or near infrared light to image objects and can be used with a wide range of targets, including non-metallic objects, rocks, rain, chemical compounds, aerosols, clouds and even single molecules];

transforming, by a processor of the wheeled device, the plurality of radial distances from a perspective of the primary sensor to a perspective of the wheeled device based on a physical position of the primary sensor relative to a body of the wheeled device [see at least Fig 25A, 25B and p0237 – 0242; the behavior system 510a includes an obstacle detection/obstacle avoidance (ODOA) behavior 600a for determining responsive robot actions based on obstacles perceived by the sensor (e.g., turn away; turn around; stop before the obstacle, etc.). A person follow behavior 600b may be configured to cause the drive system 200 to follow a particular person based on sensor signals of the sensor system 400 (providing a local sensory perception). A speed behavior 600c (e.g., a behavioral routine executable on a processor) may be configured to adjust the speed setting of the robot 100 and a heading behavior 600d may be configured to alter the heading setting of the robot 100];

generating, by the processor, a partial map of visible areas of the environment in real-time at a first position of the wheeled device based on the primary sensor data and at least some secondary sensor data [see at least p0155, p0161 - the laser scanner 440 scans an area about the robot 100 and the controller 500, using signals received from the laser scanner 440, creates an environment map or object map of the scanned area. The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance. Moreover, the controller 500 may use sensory inputs from other sensors of the sensor system 400 for creating object map and/or for navigation; the 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene; Here the Examiner uses the mapping of just the objects is a scanned area as a partial map]; wherein:

the processor iteratively completes a full map of the environment based on new
sensor data captured by sensors as the wheeled device performs work within the
environment and new areas become visible to the sensors; and executing, by the wheeled device, a movement path to a second position [see at least Fig 17A, 17B –p0161, p0208; The controller 500 may use detection signals from the imaging sensor 450 and the flash ladar and/or a rotating scanner to identify objects 12, determine a distance of objects 12 from the robot 100, construct a 3D map of surfaces of objects 12, and/or construct or update an occupancy map 1700; The 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene];

and identifying, by the processor, a room in the partial map or the full map based on at least one of the primary sensor data and the secondary sensor data [see at least p0161, p0169, p0173 - the 3-D image sensors 450 may obtain images containing depth and brightness data from a scene about the robot 100 (e.g., a sensor view portion of a room or work area) that contains one or more objects.
Referring to FIG. 11, in some implementations, the 3-D imaging sensor 450 includes a light source 1172 that emits light onto a scene 10, such as the area around the robot 100 (e.g., a room). The imaging sensor 450 may also include an imager 1174 (e.g., an array of light-sensitive pixels 1174p) which captures reflected light from the scene 10, including reflected light that originated from the light source 1172 (e.g., as a scene depth image). In some implementations, the sensor system 400 detects multiple objects 12 within the scene 10 about the robot 100 and the controller 500 tracks the positions of each of the detected objects 12. The controller 500 may create an occupancy map of objects 12 in an area about the robot 100, such as the bounded area of a room. The controller 500 may use the image depth data of the sensor system 400 to match a scene 10 with a portion of the occupancy map and update the occupancy map with the location of tracked objects 12].

iRobot does not specifically teach the partial map is a bird’s eye view of the environment.
However, Xie discloses systems and methods for managing workflows and tasks to generate and update High-Definition (HD) maps for autonomous vehicles [see 0001].
Further, the data management platform 152 and/or other downstream systems (e.g., HD base layer services 222, mapping operations services 224, etc.) can process raw sensor data captured by the data sources 202 and/or preprocessed data generated by the data sources.  The system diagram 200 can continue with the HD base layer services 222 receiving sensor data (and/or preprocessed data) from the data management platform 152 and generating base representations of AV geospatial data. In some embodiments, the base representations can comprise HD map tiles. The HD base layer services 222 can acquire LIDAR surface reflective intensity data at a particular range, and transform the data by a top-view or bird's eye view orthographic projection in which a row and column can represent an x-y geographic position and a cell value can represent the intensity of surface reflectance at that position [see Figs 3A and 3B, p0048 – p0049].
Therefore, it would have been obvious to modify iRobot to include the partial map is a bird’s eye view of the environment, as taught by Xie, in order to generate the creation of geospatial data suitable for consumption by AVs, such as due to constraints with respect to data dimensionality, precision, distribution, and scale.
Neither iRobt nor Xie specifically disclose wherein the wheeled device comprises a single microcontroller simultaneously executing at least a simultaneous localization and mapping task, a path planning task, an obstacle avoidance task, a coverage tracker task, a control task, and a cleaning operation task by time-sharing computational resources of the single microcontroller.
However, Zhang discloses a plurality of autonomous control processes, with each controlling one or more components of the cluster tool, is used to radically simplify the overall system software. Each control process is responsible for the actions of only a subset of components in the cluster tool. For example, in one embodiment, a separate control process is used to control each automated component in the cluster tool. However, other embodiments in which a control process controls a plurality of components is also contemplated. As shown in FIG. 5, each control process is a separate software process 510, executing on a common computing device 520. In other words, each control process (control task) is a software program, which operates completely independently from the other software programs on the common computing device. In one embodiment, the computing platform is a single processor system executes a time-sharing operating system 530. In that case, these various control processes 510 are each separate processes scheduled by that operating system 530 [see at least p0010, p0061 and Fig 5]
Therefore, it would have been obvious to include, wherein the wheeled device comprises a single microcontroller simultaneously executing at least a simultaneous localization and mapping task, a path planning task, an obstacle avoidance task, a coverage tracker task, a control task, and a cleaning operation task by time-sharing computational resources of the single microcontroller, providing a time-sharing model which can revolutionize computing because they allowed multiple processes to run on the same processor at the same time while maintaining the “illusion” (from the perspective of each individual process) that the process was the only one running on the machine.

Claim 31, iRobot as modified discloses the wheeled device of Claim 30, but does not specifically disclose further comprising: storing, in at least one of a memory accessible to the processor during a subsequent operational session and the cloud, the partial map or the full map; 
pairing, by a wireless card coupled with a single microcontroller of the wheeled device, an application of a smart phone device with the processor of the wheeled device via the internet or a local network;  and transmitting, by the processor, iterations of the partial map to the application of the smart phone device configured to display the iterations of the partial map on a screen of the smart phone device.   
However, Xie discloses the AV operational database 124 can store raw AV data generated by the sensor systems 104-108 and other components of the AV 102 and/or data received by the AV 102 from remote systems (e.g., the data center 150, the client computing device 170, etc.). The present technology addresses these and other problems in the art by providing a solution that can quickly (in real time (i.e., very quickly)) process raw map data to create browser renderable versions of map portions, on demand. This technology facilitates viewing of any available map version by a user using a modern laptop and web browser.
FIG. 5 illustrates an example graphical user interface for implementing the task management front end services 212. In particular, FIG. 5 shows an example of a graphical user interface 500 displayed within a web browser connected through a WAN connection (e.g., the Internet, a private WAN, a mobile or cellular network, etc.). Although a web-based interface is shown in this example and other examples, one of ordinary skill in the art will appreciate that other embodiments may deploy other types of interfaces, including native client applications (e.g., a desktop application, a mobile “app”, etc.) [see at least p0037 – p0057; 0105].  The Examiner uses Fig 5 to show that any data (mapping, full map or partial) can be displayed to a user. 
Therefore, it would have been obvious to modify iRobot to include: storing, in at least one of a memory accessible to the processor during a subsequent operational session and the cloud, the partial map or the full map; pairing, by a wireless card coupled with a single microcontroller of the wheeled device, an application of a smart phone device with the processor of the wheeled device via the internet or a local network;  and transmitting, by the processor, iterations of the partial map to the application of the smart phone device configured to display the iterations of the partial map on a screen of the smart phone device, taught by Xie, in order to provide mapping data previously known and updated to a user in an easy and efficient manner.




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Boyraz (US 20210405638).
Claim 2, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein: new sensor data captured at each new position of the wheeled device partly overlaps with sensor data previously captured at a previous position of the wheeled device; at least a portion of the new sensor data comprises distances to objects within the environment previously invisible to the sensors from the previous position of the wheeled device; and the new sensor data is integrated into a previous iteration of the partial map to generate a next iteration of the partial map defining more areas of the environment than the previous iteration of the partial map.
However, Boraz discloses a sensor and data analysis system for the robotic systems that assists with one or more aspects of fulfillment service. The processing system collects and processes the different types of sensor data to perform different functions, such as generating point clouds and pose information for an environment of the robotic system, identifying terrains and terrain transitions in the environment (for example, the environment through which the robotic system travels when delivery an item to a destination along a path), and detecting and identifying obstacles within the terrain, and further identifying motion paths for identified obstacles that are not stationary and in the path environment. Illustratively, the processing system may utilize various algorithms to collect real-time or semi-real time sensor data from integrated RGB, LIDAR, and depth sensors and integrate and merge the collected sensor data with offline or previously generated map data. The processing system then uses the sensor data integrated with the offline map data to generate a probabilistic 3D map of the environment of the robotic system and identifies the terrains and objects/obstacles (including terrain and object types) in the environment on the generated map. As the robotic system moves and new sensor data is acquired, the processing system continuously combines and integrates the data to update the generated map to ensure updated information for terrain and object labels, and so forth. The robotic system uses the generated map to navigate between locations when completing the final delivery of items.
Further disclosing, the robotic system 101 may not be able to update all of the state information values identified above. The sensors 202 provide image, environmental, and corresponding data to various modules of the perception system 200. In some embodiments, the inputs from particular individual or single types of sensors may be insufficient to detect featureless or certain objects (for example, a skateboard resting on the sidewalk – invisible to sensor). For example, stereo depth sensors alone may have difficulty detecting the skateboard in such a scenario. Thus, data from multiple types of sensors may be combined together to improve detection capabilities of the sensors 202 and the perception system 200 as a whole.
While many or all of the values may be determined when multiple sensors or devices are used to analyze the objects, not all the state information may be available all the time. For example, when the robotic system 101 uses a radar-based object detector, only the position and velocity estimate for the detected object is available. In some embodiments, a Kalman-based filter is used for state updates for stored objects. In some embodiments, when a new object is received or detected by the object detector, the new object may be associated with an existing list of objects being tracked, where if no match is found, then the new objected is added to the list of objects and the state of the new object is updated [see p0015, p0033, p0098].
Therefore, it would have been obvious to modify iRobot to include new sensor data captured at each new position of the wheeled device partly overlaps with sensor data previously captured at a previous position of the wheeled device; at least a portion of the new sensor data comprises distances to objects within the environment previously invisible to the sensors from the previous position of the wheeled device; and the new sensor data is integrated into a previous iteration of the partial map to generate a next iteration of the partial map defining more areas of the environment than the previous iteration of the partial map, as taught by Boyraz, in order to provide advantages over existing automated robotic solutions, identification of variations, objects, and obstacles in the environment and the path would need to be performed as fast, if not faster, than the existing processes.





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Kulkarni (US 20210064043).

Claim 4, iRobot discloses the method of claim 1, but does not specifically disclose further comprising: determining, by the processor, a difference between a planned path of the wheeled device and an actual trajectory of the wheeled device at each time step; and correcting, by the processor, a location of the wheeled device based on the difference.
However, Kulkarni discloses relates to mapping and localization of an autonomous lawn mower [p0002].
Also disclosing, a high-level method that the electronic device operates while performing path coverage to identify and revisit any missed areas. In step 606, the electronic device 210 drives on a planned path. That is, the electronic device 210 traverses the area 600 from the start location 602 to the end position 602b and avoids any known obstacles. After the electronic device finishes its planned path and arrives at the finish position, such as the end position 602b, the electronic device 210 identifies missed areas (step 607). The missed area are locations that the electronic device did not cover while it traversed the area 600. In step 608, the electronic device generates a new path to traverse the missed areas. That is, the electronic device 210 re-plans a path the visit and traverse the identified missed areas. When the electronic device 210 is not at the finish position, returning to step 614, the electronic device 210 determines whether an obstacle is blocking the planned path which is preventing the electronic device 210 from moving forward. Alternatively, upon determining that the electronic device 210 is at the finish position, in step 630 the electronic device 210 identifies the unmowed areas (the areas that were missed due to a dynamic obstacle or poor localization). For example, based on the localization process, the electronic device 210 identifies portions of the area 600 that were missed, such as the unmowed areas 604a, 604b, and 604c. The method 630a of FIG. 6D describes the process of identifying the areas that were missed due to a dynamic obstacle or poor localization. In step 660, the electronic device 210 generates a new path to visit the unmowed areas (the areas that were missed due to a dynamic obstacle or poor localization) [see at least Figs 6A – 6F and p0149 – p0158].

Therefore, it would have been obvious to modify iRobot to include determining, by the processor, a difference between a planned path of the wheeled device and an actual trajectory of the wheeled device at each time step; and correcting, by the processor, a location of the wheeled device based on the difference, as taught by Kulkarni, providing a method of identify a coverage path, which permits the electronic device to traverse the area while avoiding the areas that are not to be traversed.






Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of CHOI (US 20210012111).

Claim 7, iRobot as modified discloses the method of claim 1, further comprising: 
determining, by the processor, all areas of the environment are discovered and included in the full map when at least all newly captured primary sensor data overlaps with previously captured primary sensor data; [see at least Fig 6E, the captured separate three dimensional volumetric point clouds may be of overlapping or non-overlapping sub-volumes or fields of view 452a-c within the observed volume of space S. Moreover, the imaging axes 455a-c of the imaging sensors 450a-c may be angled with respect to a plane P normal to the collar axis C to observe separate sub-volumes 452 of the observed volume of space S]; 

localizing, by the processor, the wheeled device within the partial map or the full map in real-time while simultaneously generating the partial map or the full map based on at least one of the primary sensor data and the secondary sensor data; planning, by the processor, a path of the wheeled device based on at least one of the primary sensor data and the secondary sensor data [see at least Fig 17A, 17B –p0161, p0208; The controller 500 may use detection signals from the imaging sensor 450 and the flash ladar and/or a rotating scanner to identify objects 12, determine a distance of objects 12 from the robot 100, construct a 3D map of surfaces of objects 12, and/or construct or update an occupancy map 1700; The 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene]; and
	iRobot does not specifically disclose actuating, by the processor, the wheeled device to drive along a trajectory that follows along the path by providing pulses to one or more electric motors of wheels of the wheeled device.
	However, CHOI discloses a moving robot and a control method thereof, and more particularly, to a technology which allows a moving robot to generate and learn a map or to recognize a position on the map [see at least p0002].
	CHOI further discloses he moving robot 100a may include, for example, at least one driving wheel 136 that moves a main body 110. The driving wheel 136 may be driven and rotated by, for example, at least one motor (not shown) connected to the driving wheel 136.  The driving wheel 136 may be provided in the left and right sides of the main body 110 respectively, and hereinafter is referred to as a left wheel 136L and a right wheel 136R respectively.  The left wheel 136L and the right wheel 136R may be driven by a single driving motor, but if necessary, a left wheel driving motor for driving a left wheel 136L and a right wheel driving motor for driving a right wheel 136R may be provided, respectively. The travel direction of the main body 110 can be switched to the left or right side by making a difference in the rotational speed of the left wheel 136L and the right wheel 136R [see p0030 – p0032]. 
The Examiner uses the standard definition of pulses output, that is pulse output from the controller make the motor move. The motor rotates one incremental unit for every pulse on the drive’s pulse input.
Therefore, it would have been obvious to modify iRobot to include actuating, by the processor, the wheeled device to drive along a trajectory that follows along the path by providing pulses to one or more electric motors of wheels of the wheeled device, as taught by CHOI in order to perform a function desired by the moving robot, while generating a topological map.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Ullmann (US 20200100639).

Claim 11, iRobot as modified discloses the method of claim 8, but does not specifically disclose wherein: tasks communicate elements within a large data structure in queues by referencing their location in memory using a pointer; and data is configured to flow from one electronic address to another by direct memory access.
However, Ullmann discloses a computer-implemented method includes receiving, by a processing system, data about a physical space to be cleaned by at least one of the plurality of robotic cleaners. The method further includes generating, by the processing system, a cleaning plan for the physical space based at least in part on the data about the physical space [see Abst].
Also disclosing, processing system 300 includes a graphics processing unit 337. Graphics processing unit 337 is a specialized electronic circuit designed to manipulate and alter memory to accelerate the creation of images in a frame buffer intended for output to a display. In general, graphics processing unit 337 is very efficient at manipulating computer graphics and image processing, and has a highly parallel structure that makes it more effective than general-purpose CPUs for algorithms where processing of large blocks of data is done in parallel.
FIG. 3 depicts a block diagram of a processing system 300 for implementing the techniques described herein. In examples, processing system 300 has one or more central processing units (processors) 321a, 321b, 321c, etc. (collectively or generically referred to as processor(s) 321 and/or as processing device(s)). In aspects of the present disclosure, each processor 321 can include a reduced instruction set computer (RISC) microprocessor. Processors 321 are coupled to system memory (e.g., random access memory (RAM) 324) and various other components via a system bus 333. Read only memory (ROM) 322 is coupled to system bus 333 and may include a basic input/output system (BIOS), which controls certain basic functions of processing system 300.
Further depicted are an input/output (I/O) adapter 327 and a network adapter 326 coupled to system bus 333. I/O adapter 327 may be a small computer system interface (SCSI) adapter that communicates with a hard disk 323 and/or a tape storage drive 325 or any other similar component. I/O adapter 327, hard disk 323, and tape storage device 325 are collectively referred to herein as mass storage 334. Operating system 340 for execution on processing system 300 may be stored in mass storage 334. The network adapter 326 interconnects system bus 333 with an outside network 336 enabling processing system 300 to communicate with other such systems [see at least p0045 – p0046, Figs 2 - 4].

Therefore, it would have been obvious to modify iRobot to include tasks communicate elements within a large data structure in queues by referencing their location in memory using a pointer; and data is configured to flow from one electronic address to another by direct memory access, as taught by Ulmann, provide an environment that uses sensors within a physical space and data about the space to enable robotic vacuum cleaners to clean a space efficiently.


Claims 12, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Cohen (US 20070267998).
Claim 12, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: executing, by the processor, a coverage tracker, wherein: the coverage tracker deems an operational session comprising a coverage task complete; and the coverage tracker transitions the wheeled device to a state that actuates the wheeled device to find a charging station when the operational session is deemed complete.
However, Cohen discloses a method for energy management in a robotic device, the robotic device including at least one energy storage unit and a signal detector. The method includes the steps of: providing a base station for mating with the robotic device, the base station having a plurality of signal emitters including a first signal emitter and a second signal emitter; determining a quantity of energy stored in the energy storage unit, the quantity characterized at least by a high energy level and a low energy level; and performing, by the robotic device, a predetermined task based at least in part on the quantity of energy stored [see p0008].
Further teaching, thus, where the robot's task is to complete work evenly throughout a room, a single turning direction may not be optimal. If the direction is chosen purely randomly, the robot 40 may turn back and forth often, as it encounters the beam.   The robot 40 may also dock because it has determined that it has completed its assigned task (e.g., vacuuming a room). The robot 40 may make this determination based on a variety of factors, including considerations regarding room size, total run time, total distance traveled, dirt sensing, etc. Alternatively, the robot may employ room-mapping programs, using the base station 10 and/or walls and large objects as points of reference. Upon determining that it has completed its task, the robot 40 will alter its travel characteristics in order to find the base station 10 quickly [see at least p0068, p0080 and p0092].
Therefore, it would have been obvious to modify iRobot to include executing, by the processor, a coverage tracker, wherein: the coverage tracker deems an operational session comprising a coverage task complete; and the coverage tracker transitions the wheeled device to a state that actuates the wheeled device to find a charging station when the operational session is deemed complete, as taught by Cohen in order to completely recharge and dock the robot upon completion of a task. 

Claim 24, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein any of components, peripherals, and sensors of the wheeled device are shut down or put in a standby mode when the wheeled device is charging, in a standby mode or the clock rate of a microcontroller of the wheeled device is reduced.
However, Cohen discloses a method for energy management in a robotic device, the robotic device including at least one energy storage unit and a signal detector. The method includes the steps of: providing a base station for mating with the robotic device, the base station having a plurality of signal emitters including a first signal emitter and a second signal emitter; determining a quantity of energy stored in the energy storage unit, the quantity characterized at least by a high energy level and a low energy level; and performing, by the robotic device, a predetermined task based at least in part on the quantity of energy stored [see p0008].
Generally, while the robot 40 is away from the base station 10, the charging contacts 16 will present five volts, limited to 1 mA maximum short circuit current flow. 
A microprocessor that constantly monitors the voltage across the contacts 16 recognizes this lower voltage. This voltage divider creates a specific voltage, plus or minus a known tolerance. When the microprocessor determines that the voltage has fallen into the specific range, it detects that the robot 40 is present. The microprocessor then turns on a transistor switch that delivers a higher voltage/current charge (capable of charging the robot's internal battery) to the charging contacts 16. Alternatively, the robot 40 and/or base station 10 can verify the integrity of the charging circuit by sending signals through the IR beams, thereby confirming that the robot 40 has, in fact, docked [see p0082].
If the robot 40 has completed its vacuuming of the room prior to docking, it may dock, fully recharge, and stand by to await a signal (either internal or external) to begin its next cleaning cycle. While in this stand-by mode, the robot 40 may continue to measure its energy levels and may begin charging sequences upon reaching an energy level below a predetermined amount. Alternatively, the robot 40 may maintain a constant or near-constant trickle charge to keep its energy levels at or near peak. Other behaviors while in the docking position such as diagnostic functions, internal mechanism cleaning, communication with a network, or data manipulation functions may also be performed [see p0092]. 
Therefore, it would have been obvious to modify iRobot to include wherein any of components, peripherals, and sensors of the wheeled device are shut down or put in a standby mode when the wheeled device is charging, in a standby mode or the clock rate of a microcontroller of the wheeled device is reduced, taught by Cohen in order to perform behaviors while in the docking position such as diagnostic functions, internal mechanism cleaning, communication with a network, or data manipulation functions. 

Claim 26, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: obtaining, by the processor, data from a temperature sensor positioned on any of a battery, a motor, or another component of the wheeled device to monitor their respective temperatures.
	Cohen discloses an additional safety feature of this charging sequence prevents overheating of contacts 16 due to intentional shorting or oxidation. A thermal circuit breaker or similar device can be employed to perform this task, as well as a microprocessor equipped with a temperature measuring subroutine. The circuit breaker, however, provides the advantage of controlling contact temperature in the event of a microprocessor or software failure. Additionally, the base station 10 circuitry can also incorporate a timer to reset the temperature measuring subroutine or circuit breaker in the event of system failure [see at least p0091].
Therefore, it would have been obvious to modify iRobot to include comprising: obtaining, by the processor, data from a temperature sensor positioned on any of a battery, a motor, or another component of the wheeled device to monitor their respective temperatures, as taught by Cohen in order to prevent overheating and ensure a safety feature. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Morontini  (US 20190332114).
Claim 14,  iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: localizing or relocalizing, by the processor, the wheeled device in an existing map using a previously generated map of the environment, wherein: the previously generated map was generated by at least one of the wheeled device during at least one previous operating session, a specialized mapping robot, a scout robot comprising a robot that temporarily separates from the wheeled device or another robotic device, a cell phone, a stationary camera within an environment, an auxiliary device, a combination of automatic and manual methods, a human operator moving the wheeled device or another robotic device to generate the previously generated map, and a blue print.
	However, Morontini discloses mobile robotics, and more specifically, to the contextualization of map regions by robots [see p0002]. 
	Further, the example of FIG. 5A, a map includes areas designated as “known” and “unknown”. In this example, the designation between “known” and “unknown” can be part of a contextual map layer overlaid on a localization map, and can reflect a status of room data based on previously-acquired robot data. For instance, areas designated as “known” can be areas previously determined by a robot to not include obstacles, and areas designated as “unknown” can be areas previously determined by a robot to either include obstacles or areas for which the presence of obstacles is unknown. A robot can use the map of FIG. 5A, for instance by traveling within the “known” areas and scanning the unknown areas to detect the presence of obstacles [see at least p0064].
	To create a localization map, a trusted initial set of information is accessed, typically the blueprints/floor plans of the building. The localization map is created from the walls and permanent features of the building [see p0043].
	Therefore, it would have been obvious to modify iRobot to include localizing or relocalizing, by the processor, the wheeled device in an existing map using a previously generated map of the environment, wherein: the previously generated map was generated by at least one of the wheeled device during at least one previous operating session, a specialized mapping robot, a scout robot comprising a robot that temporarily separates from the wheeled device or another robotic device, a cell phone, a stationary camera within an environment, an auxiliary device, a combination of automatic and manual methods, a human operator moving the wheeled device or another robotic device to generate the previously generated map, and a blue print, as taught by Morontini in order to prevent a map of the building or area to become outdated over time.
Claim 15,  iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: initializing, by the processor, an operation of the wheeled device at a start of an operational session by attempting to relocalize the wheeled device in a previously stored partial map or full map; and creating, by the processor, a new map upon failing to relocalize the wheeled device; and while performing work, relocalizing, by the processor, the wheeled device within the previously stored partial map or full map if the processor recognizes the previously stored partial map or full map at any point in the operational session.
	However, Morontini discloses in the event that the robot identifies something that will prevent it from navigating the path or performing the task (such as a previously undetected piece of furniture at a location on the path), the robot can update 425 the accessed map or the planned path based on the detected obstacle, and can perform the task using the updated map or path. For example, the robot can navigate to a room in which the task is to be performed using an alternative route, or can perform the task at a different starting location within the room based on the updated map. The updated map can then be provided by the robot to a building server, computing system, or another robot for subsequent use [see at least p0062 and Fig 4]. 
Therefore, it would have been obvious to modify iRobot to include initializing, by the processor, an operation of the wheeled device at a start of an operational session by attempting to relocalize the wheeled device in a previously stored partial map or full map; and creating, by the processor, a new map upon failing to relocalize the wheeled device; and while performing work, relocalizing, by the processor, the wheeled device within the previously stored partial map or full map if the processor recognizes the previously stored partial map or full map at any point in the operational session, as taught by Morontini in order to prevent a map of the building or area to become outdated over time.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Munich (US 20160147230).

Claim 17, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: executing, by the single microcontroller of the wheeled device, a finite state machine that causes the wheeled device to transition from one state to another state based on events and a current state of the wheeled device.
However, Munich discloses a mobile robot configured to navigate an operating environment. The mobile robot controller circuit 605 (hereafter “controller circuit 605”) that can be used for VSLAM using an enhanced navigation system 120 is illustrated in FIG. 6. The robot controller circuit 605 includes a processor 610 in communication with a memory 625, a network interface 660 and an input/output interface 620. The processor 610 can be a single microprocessor, multiple microprocessors, a many-core processor, a microcontroller, and/or any other general-purpose computing system that can be configured by software and/or firmware [see po104]. 
The behavior of a mobile robot 10 is typically selected from a number of behaviors based upon the characteristics of the mobile robot's 10 surrounding operating environment and/or the state of the mobile robot 10. In many embodiments, characteristics of the environment may be ascertained from images captured by a navigation system 120. The behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10 based on the surrounding environment and the state of the mobile robot 10. In some embodiments, as images are captured and analyzed by the SLAM application 635, the behavioral control application 645 determines how the mobile robot 10 should behave based on the understanding of the environment surrounding the mobile robot 10. The behavioral control application 645 may select from a number of different behaviors based on the particular characteristics of the environment and/or the state of the mobile robot 10. The behaviors may include, but are not limited to, a wall following behavior, an obstacle avoidance behavior, an escape behavior, among many other primitive behaviors that may be actuated by the mobile robot 10 [see at least p0109 – 0117 and Fig 7]. 
Therefore, it would have been obvious to modify iRobot to include executing, by a single microcontroller of the wheeled device, a finite state machine that causes the wheeled device to transition from one state to another state based on events and a current state of the wheeled device, as taught by Munich in order to allow the robot to start and stop dynamically and run completely independently of each other. The programmed behaviors also allow for complex behaviors that can be combined together to assist each other.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Zhang (US 10571926) (hereinafter referred to as ‘926).
Claim 18, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: executing, by the processor, a simultaneous localization and mapping task in concurrence with a coverage tracking task to avoid, minimize, or control an amount of overlap in coverage by the wheeled device.
	However, ‘926 discloses detecting location and positioning of a robot, and more particularly relates to application of guiding the robot to perform area coverage tasks employing visual processing, inertial sensor data and wheel odometry data to positioning and guidance technologies [see Abst].
Further, when the robot is activated in a previously mapped environment, the robot uses the technology described herein above in the Tracking sections to self-locate within the descriptive point cloud 1945. In cases where the robot finds itself in an unmapped environment, the occupancy grid and path planning can be used without a previously built map by using the SLAM system described herein above to build a map in real-time, thereby enabling the robot to localize itself in the unmapped environment.
FIG. 22 illustrates an example area coverage application enabled by a planner 2300 of FIG. 23. In FIG. 22, robot 2202 has been tasked with conducting an area coverage application on area 2200. One or more obstacles 2204 exist within area 2200. Further, area 2200 has a complex shape that is not perfectly rectangular. In FIG. 22, robot 2202 begins at point A and cleans sub-area X according to an area coverage path dictated by a planner state. While embodiments can implement different area coverage paths, a zigzag or back and forth path is depicted by FIG. 22 for illustrative purposes. In order to obtain improved performance, adjacent tracks made by the robot can include an overlap factor. Different applications call for different amounts of overlap, such as for example an overlap of 7% or greater. In another application the overlap is 12% or greater. In a yet further application, the overlap is 15% [see at least Fig 22   and Col 33, ll 57 – 65 and Col 34 ll. 43 – 57]. 
Therefore, it would have been obvious to modify iRobot to include executing, by the processor, a simultaneous localization and mapping task in concurrence with a coverage tracking task to avoid, minimize, or control an amount of overlap in coverage by the wheeled device, as taught by ‘926, in order to ensure that the robot performs exploration planning and control for area coverage applications such as cleaning, safety inspection, measurement and the like. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of DALLA LIBERA  (US 20200209884). 

Claim 20, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein actuation and control of any of a main brush motor, a side brush motor, a fan motor, and a wheel motor are processed on a single microcontroller of the wheeled device executing simultaneous localization and mapping tasks.
	However, DALLA LIBERA discloses a mobile body system in which a mobile body is capable of moving in a more appropriate travel path [see p0005].  Further disclosing, Control circuit 19 controls various functions of mobile body 10. Specifically, control circuit 19 determines a travel path of mobile body 10 and controls motors 16a, 16b so that mobile body 10 moves along the determined travel path. Control circuit 19 includes a processor and a memory and can implement the functions as a result of the processor executing a program using the memory; upon execution of a cleaning task, control circuit 19 obtains, using distance measuring sensor 12, the distance between distance measuring sensor 12 and an object present around mobile body 10, and determines the travel path of mobile body 10 according to the SLAM. Subsequently, control circuit 19 controls motors 16a, 16b so that suction portion 17 sucks up dirt while mobile body 10 moves along the determined travel path [see at least p0084 – p0085 and Fig 3]. 
	
Therefore, it would have been obvious to modify iRobot to include wherein actuation and control of any of a main brush motor, a side brush motor, a fan motor, and a wheel motor are processed on a single microcontroller of the wheeled device executing simultaneous localization and mapping tasks, as taught by DALLA LIBERA, in order to provide a steerable mobile body that moves while estimating the position thereof by measuring the distance between the steerable mobile body itself and the reference mobile body and performs a predetermined task.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Frick (US 20200050208).

Claim 21, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising:
moving, by an actuator of the wheeled device, the wheeled device along a planned path or a portion of the planned path; determining, by the processor, a distance travelled by the wheeled device using odometry data; and stopping, by the actuator of the wheeled device, the wheeled device from moving after traveling a distance equal to a length of the planned path or the portion of the planned path or an updated planned path.
However, Frick discloses navigation for autonomous machines, particularly to autonomously navigate and operate within a boundary of a work region, and even more particularly may be suitable for autonomous machines with limited computing resources [see p0004].
Further disclosing, a Kalman filter 482 may receive information, or data, based on output from the wheel encoder 472 and the vision system 402. The wheel encoder 472 may provide wheel speeds 476 to the Kalman filter 482. The vision system 402 may provide optical odometry 478 and vision position correction 480. Optical odometry 478 may utilize images and determine information about movement of the autonomous machine, such as a distance that the autonomous machine has traveled. In general, optical odometry 478 may be used to determine a change in position, a change in orientation, a linear velocity, an angular velocity, or any combination of these. Any suitable optical odometry algorithms available to one of ordinary skill in the art may be used depending on the particular autonomous machine and application. The vision position correction 480 provided by the vision system 402 may include a vision-based pose data, for example, a vision-based pose estimate;  In a training mode, the autonomous machine may be directed along a work region, for example, along a desired boundary path of the work region at 702. While the autonomous machine is directed in training mode, training images may be captured by a vision system on the autonomous machine. The autonomous machine may be directed manually or automatically along the desired boundary path. The machine may also be directed along a path offset from the desired boundary path, for example, by a predefined distance [see at least p0111 and 0163, Fig 16].

Therefore, it would have been obvious to modify iRobot to include moving, by an actuator of the wheeled device, the wheeled device along a planned path or a portion of the planned path; determining, by the processor, a distance travelled by the wheeled device using odometry data; and stopping, by the actuator of the wheeled device, the wheeled device from moving after traveling a distance equal to a length of the planned path or the portion of the planned path or an updated planned path, as taught by Frick, to provide optical encoding may be used by taking a series or sequence of images and comparing features in the images to determine or estimate a distance traveled between the images. Optical encoding may be less susceptible to wheel slippage than a wheel encoder for determining distance or speed.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Dyson (GB 2584839A).

Claim 22, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein: the wheeled device cleans a first room prior to cleaning a next room; and rooms in the partial map or the full map are partially bounded by a gap. 
	However, Dyson discloses obtaining navigation data from an autonomous robotic device. The method further comprises using the navigation data to identify a first room and a second room within the environment; wherein the first room is adjacent to the second room. Simultaneous localization and mapping (SLAM) techniques may be employed. The width and/or height of features may be measured. Distance metrics may be defined and distances between doorways or other locations can be measured. The navigation data may represent a map [see at least Summary of Inv. page 2 and Abst].
	Further disclosing, the doorways 520a, 520h, 520c (collectively referred to with the reference numeral 520) found using such a method are shown schematically in Figure 11. As can be seen from Figure 11, a doorway is for example an entrance or other point of entry or egress to a room or building. A doorway may be an opening that may be closed by a door (although a door need not be located in a doorway, as sonic doorways may instead correspond to a space, passage or opening between rooms or between an external and internal environment). In some cases, endpoints associated with the doorways 520 are determined after identifying the doorways 520; an endpoint may correspond to an end of a wall of the environment, where the end of the wall defines the beginning of the doorway. In other words, the doorway may be a gap or opening in the wall, with the endpoints corresponding to the location of the gap. An endpoint of a doorway may be found in various ways. In one case, the endpoint of a doorway 520 may be determined by identifying an end of the doorway 520 (such as the pixel of the navigation map 500 that corresponds to the end of a line representing e doorway 520) [see pages 25 – 26 and Figs 10 – 11].
	Therefore, it would have been obvious to modify iRobot to include the wheeled device cleans a first room prior to cleaning a next room; and rooms in the partial map or the full map are partially bounded by a gap, as taught by Dyson, to use the navigation data to identify a first room and a second room within the environment; wherein the first room is adjacent to the second room, comprising determining at least one endpoint associated with a doorway between the first room and the second room and identifying an internal wall between the first room and the second room using the at least one endpoint for accurately and efficiently mapping the cleaning environment.


Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442)  and Zhang (US 20090319073), further in view of Orzechowski (US 20200069140).

Claim 23, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: identifying, by the processor, rooms in the partial map or the full map based on sensor data indicative of locations of boundaries, rooms, hallways, and doorways; and proposing, by the processor, a default segmentation of the partial map or full map into subareas based on at least one of identified rooms, doorways, floor surface types, and hallways, wherein identified rooms or subareas in the partial map or the full map are each distinguished by a different color.
	However, Orzechowski discloses robot navigation, in particular to navigating to a particular area for a cleaning robot. Further disclosing, a user indicates one or more zones on an area map for a particular robot. The zones are provided to a remote server in the global coordinates of the area map. The zones are then downloaded to the robot. The robot converts the zones in global coordinates by segmenting the zones into a plurality of line segments corresponding to a plurality of partial maps. The line segments are converted into local coordinates for each partial map. Upon entering each partial map area, the robot compares the line segments to the partial map to determine the zone area for the partial map [see p0011]. 

Also, the zones are highlighted by coloring, with a different color for each zone in one embodiment. Also, the zones are highlighted by coloring, with a different color for each zone in one embodiment. The coloring makes it easier for the user to distinguish zones. The shaded or colored zone 1112 provides feedback to the user. The user may decide that the area beyond wall 1110 should be included, and may widen the zone to a zone 1202 as shown in FIG. 12. Zone 1202 has been labeled as the Dining Room as shown at 1204. This new zone 1202 will also be reduced to conform to the exterior walls 1106, 1108 and 1206. However, since the robot can now go around wall 1110 without leaving the zone, wall 1110 does not limit the size of the zone [see at least p0083 – p0093 and Figs 12 – 14].
 
Therefore, it would have been obvious to modify iRobot identifying, by the processor, rooms in the partial map or the full map based on sensor data indicative of locations of boundaries, rooms, hallways, and doorways; and proposing, by the processor, a default segmentation of the partial map or full map into subareas based on at least one of identified rooms, doorways, floor surface types, and hallways, wherein identified rooms or subareas in the partial map or the full map are each distinguished by a different color, as taught by Orzechowski, as the coloring makes it easier for the user to distinguish zones.
	
Claim 25, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: pairing, by a wireless card coupled with the single microcontroller of the wheeled device, an application of a smart phone device with the processor of the wheeled device via the internet or a local network, wherein: 
a graphical user interface the application comprises any of a toggle icon to transition between two states of the wheeled device, a linear or round slider to set a value between a minimum and a maximum range, multiple choice check boxes to choose multiple setting options, radio buttons to allow a single selection from a set of possible choices, a color theme, an animation theme, an accessibility theme, a power usage theme, a usage mode option, and an invisible mode option wherein the wheeled device performs work when people are not home.
	However, Orzechowski discloses robot navigation, in particular to navigating to a particular area for a cleaning robot. Further disclosing, a user indicates one or more zones on an area map for a particular robot. The zones are provided to a remote server in the global coordinates of the area map.
	Further, see Fig 4, a smartphone control application display for a cleaning robot according to an embodiment. A smartphone 402 has an application that is downloaded to control the cleaning robot. An easy to use interface has a start button 404 to initiate cleaning. FIG. 8 is a diagram of a user interface on a mobile device showing the creation of a zone on a map according to an embodiment. A Graphical User Interface display 802 is provided on a smart phone 804. A map 806 is displayed, and a user has indicated a zone 808, using corner points such as corner point 810 to adjust the size of zone 808.
Map 806 and zone 808 on a tab indicated by a zone icon 812. A separate tab icon 814 can be selected to provide a map for drawing “no-go” lines, or virtual boundaries; A label field 816 allows a user to name the zone. Once the zone is named, it can be saved by clicking save icon 818. If the user desires to delete the zone, that can be done with delete icon 820. A “cancel” icon 822 allows the current in-process zone to be cancelled. The zones can be used instead of the no-go lines to indicate areas the robot is to avoid, rather than areas the robot is to clean. This could be done, for example, by hitting an icon that normally indicates “cleaning zone,” but when touched or toggled indicates “no-go zone.”
A user can select a zone for cleaning, such as by a schedule, or by tapping a zone. As shown, a user has selected zone 1410, such as by tapping on the zone with a finger. A black border is generated around the zone to indicate it has been selected. If the users selects another zone, it would also be given a black border. Alternately any other feedback could be provided to indicate selection, such as darkening the color of the zone, having the zone flash, graying-out the unselected zones, etc. After the user is done selecting, icon/button 1418 is activated to send a command to start cleaning the selected zone. see at least p0030, p0077, p0086, Figs 4 and 8].

Therefore, it would have been obvious to modify iRobot identifying, pairing, by a wireless card coupled with a single microcontroller of the wheeled device, an application of a smart phone device with the processor of the wheeled device via the internet or a local network, wherein: a graphical user interface the application comprises any of a toggle icon to transition between two states of the wheeled device, a linear or round slider to set a value between a minimum and a maximum range, multiple choice check boxes to choose multiple setting options, radio buttons to allow a single selection from a set of possible choices, a color theme, an animation theme, an accessibility theme, a power usage theme, a usage mode option, and an invisible mode option wherein the wheeled device performs work when people are not home, as taught by Orzechowski, providing a easy to use interface for the user to initiate cleaning of areas. 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Kim (US 20190365176).

Claim 27, iRobot as modified discloses the method of claim 1, but does not specifically disclose further comprising: determining, by the processor, rotational velocity, change of position, or acceleration of the wheeled device based on AC/DC measurements in an open or closed loop setup.
	However, Kim discloses a robot cleaner to prevent a carpet area or a rug area from being repeatedly cleaned after the cleaning of the carpet area or the rug area is finished.
	Further disclosing, the cleaning data includes information on a result obtained as the robot cleaner 100 cleans based on a cleaning map. The cleaning data may be stored in a memory 170.  The cleaning data may be data received from an AI server 200.
The cleaning data may include an intensity of a first current applied to the left wheel motor provided in the left wheel driving unit 161 or an intensity of a second current applied to the right wheel motor provided in the right wheel driving unit 162. The intensity of the current may be measured by at least one current sensor (not illustrated) provided in the robot cleaner 100. For example, when at least one of the intensity of the first current or the intensity of the second current is equal to or greater than a preset intensity while the robot cleaner 100 is travelling, the processor 180 may determine an area at a relevant position as the carpet area, in which a carpet is positioned, or a rug area in which a rug is positioned. This is because, when the robot cleaner 100 travels on the carpet or the rug, a traveling resistance is strong, so a current supplied to the motor is increased as compared to a normal floor.  The processor 180 may store a position in which the intensity of the current measured on the motor is detected as being equal to or greater than a preset intensity, and may detect the carpet area or rug area based on the stored position [see p0200 – 0202].
The Examiner notes that electric circuits as those known in the art can operate either unaided in an open loop mode, or can receive feedback from the corrected states, this case is called closed-loop mode. 
Therefore, it would have been obvious to modify iRobot determining, by the processor, rotational velocity, change of position, or acceleration of the cleaning battery operated wheeled device based on AC/DC measurements in an open or closed loop setup, as taught by Kim, providing that failing to clean a relevant area may be reduced and the carpet area or rug area may be more intensively cleaned. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of Fong (US 20190212752).

Claim 28, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein some data processing of the partial map or the full map is offloaded to the cloud.
	However, Fong discloses a system including a mobile cleaning robot having teaming capabilities is provided. The mobile cleaning robot includes a local storage device to store a persistent map of an environment [see p0003].
	Further, the system can include a user interface to enable a user to configure the map stored in the first local storage device to add a keep-out zone to the map to generate an updated map. The first mobile cleaning robot can be configured to upload the updated map to the remote storage device, the second mobile cleaning robot can be configured to download the updated map from the remote storage device, and the second mobile cleaning robot can be configured to perform cleaning tasks taking into account of the keep-out zone.  The remote storage device can include a cloud storage device [see p0022 – p0025].
Therefore, it would have been obvious to modify iRobot wherein some data processing of the partial map or the full map is offloaded to the cloud, as taught by Kim, providing the ability to perform multiple cleaning sessions, and prior to the start of each cleaning session, retrieve the map from the remote storage device and store the map in the local storage device.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over iRobot (US 20130226344) in view of Xie (US 20210199442) and Zhang (US 20090319073), further in view of CHAE (US 20210201153).

Claim 29, iRobot as modified discloses the method of claim 1, but does not specifically disclose wherein: the processor uses a network of connected computational nodes organized in at least three logical layers and processing units to enhance any of perception of the environment, internal and external sensing, localization, mapping, path planning, and actuation of the wheeled device;  and at least one of the computational nodes are activated by a Rectified Linear Unit through a backpropagation learning process and the at least three layers comprise at least one convolution layer.
	However, CHAE discloses an apparatus which includes an input unit configured to acquire an input data or a training data, a memory configured to store the input data, the training data, and a deep learning artificial neural network model, and a processor configured to perform computation based on the artificial neural network model [see abst].
The artificial neural network is to model a working principle of biological neurons and the connection between neurons, and is an information processing system in which a plurality of neurons called nodes or processing elements are connected in the form of a layer structure. The artificial neural network may generally be defined an activation function of generating the following three factors: (1) a connection pattern between neurons in different layers, (2) a learning procedure of updating weights of the connection, and (3) an output value from a weighted sum of inputs received from the previous layer; a deep learning algorithm enabled to train itself based on a huge amount of data and find out a pattern is drawing attention and a lot of researches on the deep learning algorithm is ongoing (The Examiner interprets this as to enhance perception of the environment) [see p0003, p0034 – p0038].
	Further teaching, the processor determines whether an input value to the first node of the artificial neural network is a positive value or a negative value, executes a first activation function corresponding to the input value of the positive value, executes a second activation function corresponding to the input value of the negative value, and executes the first activation function or the second activation function to provide a generated result value to the second node of the artificial neural network, the first activation function is a rectified linear unit (ReLU) function [see at least Cl. 4].
	
	Therefore, it would have been obvious to modify iRobot to provide to the processor uses a network of connected computational nodes organized in at least three logical layers and processing units to enhance any of perception of the environment, internal and external sensing, localization, mapping, path planning, and actuation of the wheeled device;  and at least one of the computational nodes are activated by a Rectified Linear Unit through a backpropagation learning process and the at least three layers comprise at least one convolution layer, as taught by CHAE, providing a deep learning algorithm enabled to train itself based on a huge amount of data. 




Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is also noted that the amendment to method Claim 1 does not further describe the method as it describes components of the wheeled device that the method is used for without tying it to the method. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Renee M. LaRose/
Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664